Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the welding being done by making three distinct weld beads with a last weld bead being deposited between two lateral first weld beads” in lines 4-5. It is unclear if the three distinct weld beads refer to a last weld bead and two lateral first weld beads or if the three distinct weld beads are used in conjunction with a last weld bead and two lateral first weld beads. For examination purposes, Examiner will interpret the three distinct weld beads refer to the last weld bead and two lateral first weld beads.
Claim 2 recites the limitation “wherein grinding of the weld beads is not preformed”. This claim is unclear since claim 1 requires “sanding of the weld beads”. The step of sanding in a grinding function performed on the weld beads, it is not clear as to the difference between sanding and not grinding. 
Claim 6 recites the limitation “applying a coating based on epoxy resin”. It is not clear if the coating is based or deposited on an epoxy resin or if the coating is an epoxy resin. For examination purposes, Examiner will interpret the coating to be an epoxy resin.
The rest of the claims depend upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Lazzara et al. (US 8522827 B2).
Regarding claim 1, Hanneman et al. discloses a method of connecting together two unit elements (steel pipe sections, Fig. 5) capable of being an undersea fluid transport pipe that is subjected to fatigue, the method comprising welding together two metallic or bi-metallic unit pipe elements (steel pipe sections 10 and 11, Fig. 5) that have been put into abutment via their respective free ends (Fig. 5), the welding being done by making three distinct weld beads (“overlay or backlay welds 20, 21 and 22”, Col. 3, lines 59-61, Fig. 5) with a last weld bead (21, Fig. 5) being deposited between two lateral first weld beads (20 and 22, Figs. 5 and 6). 
Hanneman et al.is silent the limitation “and being followed directly by controlled sanding of the weld beads in order to apply compression stresses on them”.

    PNG
    media_image1.png
    705
    594
    media_image1.png
    Greyscale

Lazzara et al. in the same field of endeavor discloses a pipeline assembly (Fig. 1) comprising pipe sections (12 and 14, Fig. 1) welded together via welding joint (20, Fig. 1), wherein sanding takes place after the welding using a roughening device (68, “The pipe roughening device 68 may be a wire brush (as seen in FIG. 9), or may take on other functional alternatives, such as a power sander, power brush, sandpaper and other materials adapted to clean and roughen a pipe surface.”, Col.7, lines 50-53). As shown in Fig. 1, the welder directly controls the sanding of the weld beads in order to apply compression stresses (roughening) on them. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hanneman et al. with the sanding step as taught by Lazzara et al. for the purpose of cleaning and roughening the pipe surface.

    PNG
    media_image2.png
    459
    607
    media_image2.png
    Greyscale

Regarding claim 2, Hanneman et al. modified discloses the method according to claim 1. Lazzara et al. discloses wherein grinding of the weld beads is not preformed (Fig. 1). There is no clear distinction between sanding and grinding in the specification, see 112(b) rejection above.
Regarding claim 4, Hanneman et al. modified discloses the method according to claim 1. Lazzara et al. discloses wherein the sanding further includes sanding the connected-together ends of the unit pipe elements (see Fig. 1 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Lazzara et al. (US 8522827 B2) and in view of Belloni et al. (US 20010017292 A1).
Regarding claim 3, Hanneman et al. modified discloses the method according to claim 1 except wherein the welding is performed while the unit pipe elements are in a vertical position.
Belloni et al. in the same field of endeavor discloses a welding method where a welding apparatus (“a rotary equipment holder (5) mounted for rotation about a generally vertical axis (8) and having a central opening (5A) through which pipe sections (1, 2) are able to pass as a pipeline is laid”, Abstract), for welding pipe sections (1, 2, Fig. 3) together to form an underwater pipeline (abstract), wherein the welding is performed (via welding heads 12, Fig. 3 ) while the unit pipe elements (1, 2) are in a vertical position (Fig. 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hanneman et al. wherein the welding is performed while the pipes are in a vertical position as taught by Belloni et al. for the purpose of adding pipe sections to underwater pipeline for faster installation of the pipeline (see Abstract of Belloni et al.).


    PNG
    media_image3.png
    592
    589
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Lazzara et al. (US 8522827 B2) and in view of Takahashi (US 20100159699 A1).
Regarding claim 5, Hanneman et al. modified discloses the method according to claim 4. As discussed above the pipe roughening device 68 of Lazzara et al can be for sanding on the connected-together ends of the unit pipe elements and on the weld beads using the same abrasive. Lazzara et al does not expressly disclose that the 
Takahashi discloses a sanding device (Fig. 4) wherein a mix of the air and sand through a projection nozzle (430, Fig. 4) to treat a surface (¶0012). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sanding step to use a projection nozzle as taught by Takahashi for the purpose of using a common sanding device for the purpose of providing a desired texture to the weld beads and the connected-together ends.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanneman et al. (US 4,049,186) in view of Lazzara et al. (US 8522827 B2) and in view of Nagata et al. (US 9737962 B2).
Regarding claim 6, Hanneman et al. modified discloses the method according to claim 1 except further comprising, after the sanding, applying a coating based on epoxy 
Nagata et al. discloses a method of manufacturing a “pipeline having plural weld zones in which ends of plural steel pipes are joined by welding” (Abstract), wherein an epoxy resin is applied to the pipeline including the weld bead by “heating the steel pipe to a temperature range of 200o C to 250o C with a ring-shaped induction heater or the like and spraying thermosetting resin such as epoxy resin or the like in the temperature range with a spray or the like” (Col. 12, lines 45 -51). The process of Nagata et al. meets the melting step as required of the instant claim. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Hanneman et al. modified to have a coating step as taught by Nagata et al. for the purpose of increasing the tensile strength of the unit pipe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761